Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 1 of 8 PageID 1788




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JERMC LTD, et al.,

      Plaintiffs,

v.                                                   Case No. 8:20-cv-2215-TPB-AAS

TOWN OF REDINGTON
SHORES, et al.,

      Defendants.
________________________________/

       ORDER GRANTING “TOWN OF REDINGTON SHORES’
    AMENDED DISPOSITIVE MOTION FOR JUDGMENT ON THE
PLEADINGS AS TO COUNT IV OF PLAINTIFFS’ AMENDED COMPLAINT”

      This matter is before the Court on “Town of Redington Shores’ Amended

Dispositive Motion for Judgment on the Pleadings as to Count IV of Plaintiffs’

Amended Complaint and Incorporated Memorandum of Law,” filed on January 19,

2021. (Doc. 52). On February 16, 2021, Plaintiffs filed a response in opposition to

the motion. (Doc. 71). After reviewing the motion, response, court file, and the

record, the Court finds as follows:

                                      Background

      Plaintiffs are entities associated with the premises known as the Redington

Long Pier (“Pier”). 1 Defendant Town of Redington Shores (“Town” or “Redington

Shores”) is a municipal corporation located in Pinellas County, and the individual



1 According to the allegations of the amended complaint, JERMC LTD. owns the premises,
while JERMC Management manages and operates the Pier. JERMC Management is the
general partner of JERMC LTD., with ownership interests.

                                       Page 1 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 2 of 8 PageID 1789




Defendants are all former or current employees of Redington Shores. According to

Plaintiffs, Defendants have engaged in a conspiracy against Plaintiffs where they

have maliciously engaged in, among other things, unlawful and selective code

enforcement, extortion of permit fees, pursuance of bad faith litigation for personal

and pecuniary gain, conspiracy to commit an unlawful taking of the Plaintiffs’

properties, interference with Plaintiffs’ contractual and business relationships, and

the willful and wanton violation of Plaintiffs’ constitutional rights.

      The Court previously dismissed Plaintiffs’ federal claims with prejudice and

declined to exercise jurisdiction over the state law claims. See JERMC LTD v. Town

of Redington Shores, No. 8:19-cv-688-T-60AAS, 2020 WL 4227429, at *8-9 (M.D.

Fla. July 23, 2020). However, Plaintiffs filed an amended complaint in state court

that added a new federal law claim (Count V – Federal Civil RICO), and the case

was removed again. The operative amended complaint consists of 383 paragraphs

and 5 separate causes of action. (Doc. 1-4).

                                   Legal Standard

      A motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) is governed by the same standard as a motion to dismiss under Rule

12(b)(6). Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11th Cir.

2018). Accordingly, a court must accept the facts alleged in the complaint as true

and view them in the light most favorable to the nonmoving party. See

Cunningham v. Dist. Attorney’s Office for Escambia Cty., 592 F.3d 1237, 1255 (11th

Cir. 2010). The court must also consider the answer and any documents attached



                                       Page 2 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 3 of 8 PageID 1790




as exhibits. Eisenberg v. City of Miami Beach, 54 F. Supp. 3d 1312, 1319 (S.D. Fla.

2014). “Judgment on the pleadings is proper when no issues of material fact exist,

and the moving party is entitled to judgment as a matter of law based on the

substance of the pleadings and any judicially noticed facts.” Cunningham, 592 F.3d

at 1255 (internal quotation omitted).

                                        Analysis

      In Count IV, Plaintiffs allege that Defendant Town of Redington Shores

negligently hired and retained Joseph Walker, who they allege conducted thousands

of unlicensed inspections in violation of Chapter 468, F.S., including the inspection

at the Pier that resulted in a code enforcement lien.

Negligent Hiring

      Under Florida law, “negligent hiring claims impose liability based upon an

employer’s duty to exercise reasonable care to control his servant while acting

outside the course and scope of employment.” Burchett v. Bibbs, No. 5:01-cv-368-Oc-

10GRJ, 2003 WL 27381587, at *2 (M.D. Fla. Apr. 24, 2003). To plead and prove a

claim of negligent hiring, a plaintiff must establish:

      (1) the employer was required to make an appropriate investigation of
      the employee and failed to do so; (2) an appropriate investigation
      would have revealed the unsuitability of the employee for the
      particular duty to be performed or for employment in general; and (3)
      it was unreasonable for the employer to hire the employee in light of
      the information he knew or should have known.

Holder v. Anderson, No. 3:16-cv-1307-J-39JBT, 2017 WL 10402575, at *2 (M.D. Fla.

June 1, 2017) (quoting Malicki v. Doe, 814 So. 2d 347, 362 (Fla. 2002)).




                                        Page 3 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 4 of 8 PageID 1791




      In this case, Plaintiffs do not allege that Walker was acting outside the

course and scope of employment or put forth any facts to support such a position.

Plaintiffs also do not sufficiently allege that the breach of duty here – the hiring of

an unlicensed inspector – caused their purported injury. As such, the motion is due

to be granted as to the negligent hiring claim in Count IV.

Negligent Retention

      Negligent retention occurs when, “during the course of employment, the

employer [became] aware or should have become aware of problems with an

employee that indicated his unfitness, and the employer fail[ed] to take further

action such as investigating, discharge, or reassignment.” Groover v. Polk County

Bd. Of Cty. Comm’rs, No. 8:18-cv-2454-T-02TGW, 2020 WL 2307558, at *5 (M.D.

Fla. May 8, 2020) (citing Degitz v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451, 1461

(M.D. Fla. 1998)). “A person injured by a government actor in the course of

enforcing the laws for the general protection of the public ordinarily has no claim,

because the actor owes no actionable common-law duty of care to the general

public.” Vaden v. Campbell, No. 4:09cv12-RH/WCS, 2009 WL 1919474, at *3 (N.D.

Fla. July 2, 2009). Rather, an individual injured by a government actor only has a

claim “if the government actor owes the person a special duty of care.” Id. Some

courts have recognized that a special duty of care may arise when a government

actor becomes directly involved in circumstances that place people within a

foreseeable zone of risk. Id.




                                       Page 4 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 5 of 8 PageID 1792




       Here, Plaintiffs do not sufficiently allege the existence of a recognized special

duty of care. They allege the existence of a general duty of care to enforce the

licensure requirements of the building code and a duty to ensure that inspectors are

properly licensed. But a duty of care to the general public cannot support a

negligent supervision claim. Although Plaintiffs try to plead a special duty of care

by asserting that they were placed in a foreseeable zone of risk due to Walker’s

conduct, their allegations are insufficient to state a negligent retention claim.

Cases addressing foreseeable zones of risk primarily deal with persons in custody or

detention, neither of which occurred in this case. At least one state court has found

the existence of a special duty of care where a building inspector made knowingly

false statements and assurances about required building elevations levels. See

Storm v. Town of Ponce Inlet, 866 So. 2d 713, 717-18 (Fla. 5th DCA 2004). However,

Plaintiffs do not allege any false statements or assurances made by Walker other

than his lack of appropriate licensure. Plaintiffs also do not sufficiently allege that

the breach of duty in this claim – the retention of an unlicensed inspector – caused

their purported injury. 2

       Moreover, the injury must be based on an injury resulting from a common-

law tort recognized in Florida. See, e.g., Wheeler v. Blackbear Two, LLC, No. 6:12-

cv-583-Orl-37TBS, 2012 WL 3596128, at *2 (M.D. Fla. Aug. 21, 2012); Jones v.

Spherion Atl. Enter., LLC, No. 6:10-cv-833-Orl-31GJK, 2010 WL 11626722, at *4


2 Plaintiffs make much of the fact that Walker was unlicensed and ultimately fired by the
Town due to the licensing issue. While the Town’s decision to employ an unlicensed
inspector may have been wrong, the mere fact that the Town made this mistake does not
give rise to a cause of action if the Town’s mistake did not damage Plaintiffs.

                                        Page 5 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 6 of 8 PageID 1793




(M.D. Fla. Sept. 29, 2010); Gutman v. Quest Diagnostics Clinical Lab., Inc., 707 F.

Supp. 2d 1327, 1331-32 (S.D. Fla. 2010); Atmore v. City of Lake Wales, No. 8:08-cv-

2320-T-27EAJ, 2009 WL 10670908, at *3 (M.D. Fla. Dec. 1, 2009); Hernandez v.

Manatee County, No. 8:05-cv-1434-T-30EAJ, 2006 WL 8440095, at *1 (M.D. Fla.

Oct. 23, 2006); Freese v. Wuesthoff Health Sys., Inc., No. 6:06-cv-175-Orl-31JGG,

2006 WL 1382111, at *8 (M.D. Fla. May 19, 2006); Scelta v. Delicatessen Support

Servs., Inc., 57 F. Supp. 2d 1327, 1248 (M.D. Fla. 1999). In this case, Plaintiffs have

failed to allege that Walker committed any common-law tort against them. Instead,

Plaintiffs only appear to allege that Walker violated Florida law by conducting

inspections without the appropriate license. As a result, the motion is due to be

granted as to the negligent retention claim in Count IV.

Sovereign Immunity

      The Town argues that it is entitled to sovereign immunity as a matter of law

on Plaintiffs’ negligent retention claim. However, there is not necessarily a

sovereign immunity bar to stating a claim against a governmental entity for

negligent retention. See, e.g., Doe v. Mann, No. 6:05-cv-259-Orl-31DAB, 2006 WL

3060036, at *5 (M.D. Fla. Oct. 26, 2006) (citing Slonin v. City of West Palm Beach,

896 So.2d 882 (Fla. 4th DCA 2005)). In this case, there appears to be a dispute as to

whether the decision to retain Walker was discretionary or operational. The Court

is unable to determine, based on the record before it at this time, whether sovereign

immunity is applicable. As such, the motion is denied as to this ground.




                                      Page 6 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 7 of 8 PageID 1794




Leave to Amend

      Although the Court concludes that Count IV, as presently pleaded, is facially

insufficient, the Court disagrees that dismissal with prejudice is warranted at this

time. Leave to amend should be freely granted, and Defendants have not convinced

the Court that amendment would be futile. Although there are clearly pleading

defects, it cannot be said at this juncture that Plaintiffs can prove no set of facts to

support their claims. See Pinto v. Microsoft Corp., No. 12-60509-CIV, 2012 WL

4479059, at *3-4 (S.D. Fla. Sept. 28, 2012). Furthermore, Defendants will not be

prejudiced if the Court grants leave to amend at this stage of the proceedings. As

such, the Court will grant the motion for judgment on the pleadings as to Count IV,

but it will also grant Plaintiffs leave to file an amended complaint to correct the

deficiencies of Count IV, if they may do so in good faith.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1) “Town of Redington Shores’ Amended Dispositive Motion for Judgment on

          the Pleadings as to Count IV of Plaintiffs’ Amended Complaint and

          Incorporated Memorandum of Law” (Doc. 52) is GRANTED IN PART

          and DENIED IN PART.

      2) The motion is GRANTED to the extent that the Court finds Defendants

          are entitled to judgment on the pleadings as to Count IV due to pleading

          deficiencies.

      3) The motion is otherwise DENIED.



                                        Page 7 of 8
Case 8:20-cv-02215-TPB-AAS Document 72 Filed 02/18/21 Page 8 of 8 PageID 1795




      4) Plaintiffs may file an amended complaint on or before March 4, 2021, if

         they may do so in good faith.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 18th day of

February, 2021.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE




                                     Page 8 of 8
